It appears that on November 4, 1960, this attorney was convicted in the Court of Special Sessions of the City of New York, County of New York, of certain misdemeanors, to wit: violating section 273 of the Penal Law and of conspiracy to violate said section, in that, while representing certain defendants about to be sentenced in said court for violating section 974 of the Penal Law (relating to gambling, lottery and “policy” wagers), he deceived the court by stating that such defendants had no prior criminal record when he knew that they did, since he had previously represented them. The attorney now submits his resignation as an attorney and counselor at law. The resignation is accepted; his name is ordered to be struck from the roll of attorneys. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.